663 So. 2d 671 (1995)
Walter F. HILLMAN, Appellant,
v.
STATE of Florida, Appellee.
No. 95-00381.
District Court of Appeal of Florida, Second District.
November 3, 1995.
Samuel J. Williams of Williams & Williams, New Port Richey, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and William I. Munsey, Jr., Assistant Attorney General, Tampa, for Appellee.
BLUE, Judge.
Walter F. Hillman appeals his judgment and sentence following his violation of probation. We agree with Hillman that the trial court erred by failing to conduct a Nelson[1] inquiry when considering Hillman's request to discharge his public defender. However, it is clear that the error was harmless. See Kott v. State, 518 So. 2d 957 (Fla. 1st DCA 1988). Because the trial court failed to enter an order specifying which conditions of probation Hillman was found to have violated, we remand for the entry of a written order. See Batten v. State, 589 So. 2d 1030 (Fla. 2d DCA 1991).
Affirmed, but remanded.
FRANK, A.C.J., and FULMER, J., concur.
NOTES
[1]  Nelson v. State, 274 So. 2d 256 (Fla. 4th DCA 1973).